DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Specifically, at lines 2-3, the phrase “said electrical lighting comprises comprise” appears to have a grammatical error, the word ‘comprise’ appears to have been added in error. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Specifically, at line 1, the phrase “The system as claimed claim 7” appears to have a grammatical error, the word ‘in’ appears to have been deleted in error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, the claim number appears to have been deleted in error; the claim will be treated on its merits assuming that the text is the text of claim 7.
Claims 8-22 are rejected based upon their dependence from claim 7.
In claim 8, the phrase “each tile” lacks antecedent basis in the claims; claim 8 will be treated on its merits assuming that the phrase reads: “wherein the first layer of the slab”.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 17, 23-25, 27, 29, 31, 33, 39 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by King (US 9399844).
	Regarding claim 1, King discloses a signaling system comprising a crossable zone intended to be positioned on a highway and comprising a signaling marking forming a plurality of signaling strips, 
	Regarding claim 2, King further discloses wherein each photovoltaic zone comprises a slab and each signaling zone comprises a luminous signaling slab, wherein slabs forming the photovoltaic zones and the signaling zones are positioned adjacently and contiguously in order to form a functional layer through the crossable zone (Figs. 1 & 2, 21 & 22 & 23).
	Regarding claim 3, King further discloses wherein the at least one slab forming each photovoltaic zone and the at least one slab forming each signaling zone having an identical thickness (Fig. 2, 21 & 22 & 23).
	Regarding claim 4, King further discloses wherein the electrical lighting comprises light emitting diodes (40; Column 6, Lines 9-25).
	Regarding claim 5, King further discloses wherein the light emitting diodes are arranged to delineate the area of the strip to which they belong (40, 42; Column 6, Lines 9-25).
	Regarding claim 6, King further discloses wherein the light emitting diodes are regularly distributed in order to illuminate all the signaling zone (40, 42; Column 6, Lines 9-25).
	Regarding claim 7, King further discloses wherein the luminous signaling slab is of integral construction and has a structure made up of a plurality of superposed layers that are fastened to one another, wherein the structure comprises a transparent or translucent layer forming a front face of the 
	Regarding claim 8, King further discloses wherein the first layer of the slab is positioned facing at least one light emitting diode (Fig. 2, 40 & 42 & 24).
	Regarding claim 9, King further discloses wherein the first layer of the slab is made from polycarbonate (Column 9, Lines 45-54).
	Regarding claim 17, King further discloses wherein the multilayer structure comprises at least one intermediate layer arranged between the first layer and the encapsulating assembly and configured to join the first layer to the encapsulating assembly by adhesive bonding (Column 9, Line 60 to Column 10, Line 10).
	Regarding claim 23, King further discloses wherein each photovoltaic zone has a multilayer structure (Fig. 2, 72 & 80 & 24 & 20).
	Regarding claim 24, King further discloses wherein the multilayer structure comprises at least one transparent layer making it possible to let light flux pass and an encapsulating assembly in which the photovoltaic cells are encapsulated (24; Column 9, Lines 38-42; Column 9, Line 38 to Column 10, Line 10).
	Regarding claim 25, King further discloses wherein a control and processing unit comprising at least one input connected to a presence detector and at least one output connected to the control system for controlling the electric lighting (80; Column 7, Lines 1-36).

	Regarding claim 29, King further discloses wherein the presence detector comprises at least one piezoelectric sensor positioned under at least one signaling zone or integrated into the signaling zone (Column 11, Lines 43-50).
	Regarding claim 31, King further discloses an arrival detector for detecting the arrival of a vehicle in proximity to the crossable zone, wherein the arrival detector is connected to at least one input of the control and processing unit (Column 12, Lines 21-36).
	Regarding claim 33, King further discloses wherein a command sequence executed by the control and processing unit depends on data received on each input and is arranged to determine control signals intended for the control system (Column 6, Lines 50 to Column 8, Line 12).
	Regarding claim 39, King further discloses wherein a crosswalk system, wherein at least two signaling zones are separated by one photovoltaic zone (Fig. 2, 40 & 72 & 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13, 15, 18-21, 26, 28, 30, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 9399844).
	Regarding claim 10, King teaches the invention of claim 7, including wherein the thickness of the housing is 0.75 inches (Column 4, Lines 23-41) and wherein the housing is driven over by vehicles (Column 9, Lines 38-54), but is silent as to the specific thickness of the first layer. However, one of ordinary skill in the art would have reasonably contemplated having the thickness of the first layer be 100 microns (0.0039 inches) thick or greater in order to withstand traffic stresses without breaking. Therefore, it would have been obvious to one of ordinary skill in the art to have the thickness of the first layer be 100 microns (0.0039 inches) thick or greater in order to withstand traffic stresses without breaking, and in order to make the invention of King.
	Regarding claim 11, King teaches the invention of claim 7, including wherein the second layer of the slab is made of a polycarbonate (Column 4, Lines 23-41), but is silent as to the Young’s modulus at room temperature. However, one of ordinary skill in the art would have reasonably contemplated having a polycarbonate with a Young’s modulus of greater than 1 GPa at room temperature in order to handle the stress of vehicle traffic and in order to make the invention of King. Therefore, it would have been obvious to one of ordinary skill in the art to have a polycarbonate with a Young’s modulus of greater than 1 GPa at room temperature in order to handle the stress of vehicle traffic and in order to make the invention of King.
	Regarding claim 13, King teaches the invention of claim 7, including light emitting diodes (Column 6, Lines 9-25), but is silent as to how the light emitting diodes are mounted within the structure. However, one of ordinary skill in the art would have reasonably contemplated having the LEDs attached to a printed circuit board in order to allow for the LEDs and the LED specific wiring to be manufactured as a separate unit and installed into the crosswalk housing unit already wired. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have the LEDs attached to a printed circuit board in order to allow for the LEDs and the LED specific wiring to be manufactured as a separate unit and installed into the crosswalk housing unit already wired.
	Regarding claim 15, King teaches the invention of claim 7, including wherein the encapsulating assembly is made of a polycarbonate (Column 4, Lines 23-41; Column 9, Lines 38-54), but is silent as to the Young’s modulus at room temperature. However, one of ordinary skill in the art would have reasonably contemplated having a polycarbonate with a Young’s modulus of greater than 50 MPa at 
	Regarding claim 18, King teaches the invention of claim 17, including wherein the first and second layers of the system are joined with an adhesive that is selected to allow for expansion and contraction based on the temperature and other environmental factors (Column 9, Line 60 to Column 10, Line 10), but is silent as to a specific adhesive. However, one of ordinary skill in the art would have reasonably contemplated selecting, for example, an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, and in order to make the invention of King. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, and in order to make the invention of King.
	Regarding claim 19, King teaches the invention of claim 17, including wherein the first and second layers of the system are joined with an adhesive that is selected to allow for expansion and contraction based on the temperature and other environmental factors (Column 9, Line 60 to Column 10, Line 10), but is silent as to a specific adhesive or its Young’s modulus. However, one of ordinary skill in the art would have reasonably contemplated selecting, for example, an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, with a Young’s modulus at room temperature lower than or equal to 100 MPa in order to make the invention of King. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, with a Young’s modulus at room temperature lower than or equal to 100 MPa in order to make the invention of King.

	Regarding claim 21, King teaches the invention of claim 17, including wherein the first and second layers of the system are joined with an adhesive that is selected to allow for expansion and contraction based on the temperature and other environmental factors (Column 9, Line 60 to Column 10, Line 10), but is silent as to specific location of the adhesive. However, one of ordinary skill in the art would have reasonably contemplated selecting, for example, an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, located between the facing surfaces of the first and second layers of the housing assembly in order to seal the interior containing electrical elements of the module and in order to make the invention of King. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have an elastomeric adhesive in order to allow for flexibility while providing a watertight seal, as is known in the adhesive arts, located between the facing surfaces of the first and second layers of the housing assembly in order to seal the interior containing electrical elements of the module and in order to make the invention of King.

	Regarding claim 28, King teaches the invention of claim 25, including wherein the presence detector comprises a sensor (Column 6, Lines 50 to Column 8, Line 12), but is silent as to the detector being an inductive sensor. However, one of ordinary skill in the art would have reasonably contemplated having the sensor comprise an inductive sensor in order to provide a presence sensor that only indicates a close proximity to the crosswalk. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have the presence sensor be an inductive sensor in order to indicate a close proximity to the crosswalk.
	Regarding claim 30, King teaches the invention of claim 25, including wherein the control and processing unit has many inputs (Column 6, Lines 50 to Column 8, Line 12), but is silent as to a manual input. However, one of ordinary skill in the art would have reasonably contemplated having manual buttons for crosswalk users to depress upon arriving at the crosswalk in the instance that a sensor fails to note their presence. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of King to have a manual button for crosswalk users to depress upon arriving at the crosswalk in the instance that a sensor fails to note their presence.
	Regarding claim 34, King teaches the invention of claim 33, including a control module wherein the control module commands the turn on of the signaling zones (Column 6, Lines 50 to Column 8, Line 12), but is silent as to whether the signaling zones are turned on simultaneously. However, one of ordinary skill in the art would have reasonably contemplated having the control unit turn the signaling 
	Regarding claim 35, King teaches the invention of claim 33, including a control module wherein the control module commands the turn on of the signaling zones (Column 6, Lines 50 to Column 8, Line 12), but is silent as to whether the signaling zones are turned on sequentially, one after another. However, one of ordinary skill in the art would have reasonably contemplated having the control unit turn the signaling zones on one after another in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk. Therefore, since the control unit of King is considered capable of sequentially illuminating the signaling zones, it is considered obvious to one of ordinary skill in the art to modify the invention of King to have the control unit turn the signaling zones on sequentially in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk.
	Regarding claim 36, King teaches the invention of claim 33, including a control module wherein the control module commands the turn on of the signaling zones after detection of presence by a presence detector (Column 6, Lines 50 to Column 8, Line 12), but is silent as to whether the signaling zones are turned on sequentially, one after another. However, one of ordinary skill in the art would have reasonably contemplated having the control unit turn the signaling zones on one after another in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk. Therefore, since the control unit of King is considered capable of sequentially illuminating the signaling zones, it is considered obvious to one of ordinary skill in the art to modify the invention of King to have the control unit turn the signaling zones on sequentially in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk.

	Regarding claim 38, King teaches the invention of claim 33, including a control module wherein the control module commands the turn on of the signaling zones (Column 6, Lines 50 to Column 8, Line 12) and wherein the colors of the LED light emitters are related to the direction of arrival of the vehicle (Column 6, Lines 9-29), but is silent as to whether the signaling zones are turned on gradually. However, one of ordinary skill in the art would have reasonably contemplated having the control unit turn the signaling zones on gradually in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk. Therefore, since the control unit of King is considered capable of gradually illuminating the signaling zones, it is considered obvious to one of ordinary skill in the art to modify the invention of King to have the control unit turn the signaling zones on gradually in order to illuminate the crosswalk with animation to draw additional attention to the crosswalk.


Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879